Citation Nr: 1428906	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-34 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active air service from November 1963 to April 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  


FINDING OF FACT

Tinnitus is etiologically related to acoustic trauma sustained in active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he has tinnitus as a result of acoustic trauma sustained while in active service.  Specifically, the Veteran has reported acoustic trauma in the form of loud jet aircraft engine noise while performing his duties as an aircraft mechanic.  A review of the Veteran's service separation form shows that his military occupational specialty (MOS) while in active service was aircraft mechanic.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma while in active service.

A review of the service medical records is silent for treatment for or a diagnosis of tinnitus while the Veteran was in active service.  However, the Veteran has reported that he first experienced tinnitus while in active service and has continued to experience tinnitus since his separation from active service.  

The Veteran is competent to report when he first experienced tinnitus and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.

At a July 2009 VA audiology examination, the Veteran reported exposure to loud aircraft engine noise while in service.  He reported occupational noise exposure following active service as a result of working in a factory and denied recreational noise exposure subsequent to service.  The Veteran reported that he had tinnitus that he had been experiencing for the past few years.  The examiner diagnosed tinnitus and opined that it was less likely as not related to in-service noise exposure based on the Veteran's reported recent onset.  

In his notice of disagreement and his substantive appeal, the Veteran reported that he never told the VA examiner that his tinnitus had a recent onset, but rather, that his tinnitus had been constant since his separation from active service.

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept the VA examiner's opinion regarding the etiology of the Veteran's tinnitus as the VA examiner did not sufficiently support the conclusion reached.  The examiner simply noted that as the tinnitus reportedly had a recent onset it was not related to service.  The Veteran has, on several occasions, reported that he has experienced tinnitus since service.  Therefore, the Board finds that the examiner's reliance on the reported recent onset to be a misinterpretation of the facts.  Therefore, the Board finds that the VA opinion is inadequate and cannot service as the basis of a denial of entitlement to service connection.  

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify tinnitus and his statements have been found credible. 

In sum, the Board has conceded acoustic trauma during active service.  The Veteran has competently reported that he first experienced tinnitus while in active service and that he has continued to experience it since that time and those statements have been found credible by the Board.  While there is a medical opinion of record indicating that the Veteran's tinnitus is not related to his noise exposure in active service, that opinion does not consider all the pertinent facts and does not provide a complete, thorough, and detailed rationale supporting the conclusion made.  The Veteran has credibly reported tinnitus during service.  Further, the Veteran has been granted entitlement to service connection for bilateral hearing loss disability as a result of noise exposure during active service. 

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


